


Exhibit 10(iii)(A)(58)


THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT


THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
"Company"), hereby grants to the Participant named below a Performance Share
Award (the "Award") to be settled in cash and/or shares of the Company's common
stock (the "Shares"). The terms and conditions of this Award are set forth in
this Award Agreement (this "Agreement"), and The Interpublic Group of Companies,
Inc. 2009 Performance Incentive Plan (the "Plan"), which is attached hereto as
Exhibit A.
Date of Award
 
Participant's Name
Target Number of Shares to be Awarded Upon Vesting
 
Performance Period
January 1, 201_ to December 31, 201_
Vesting Date
Subject to the (i) terms of the Plan, (ii) the forfeiture, cancellation, and
rescission provisions of this Agreement and (iii) Participant's execution of the
non-solicitation and non-service agreement that is attached hereto as Exhibit B,
the scheduled vesting date is the third anniversary of the Date of Award, or
such later date as specified in the following paragraph.
Notwithstanding any other provision of this Agreement, if the audit to the
Company's consolidated financial statements for the years included in the
Performance Period (the "Audited Financials") has not been completed more than
fifteen (15) days prior to the date specified above, the vesting date shall be
delayed until the earlier of (i) the thirtieth (30th) day after the completion
of the Audited Financials for the years included in the Performance Period or
(ii) the date the Actual Shares Awarded (as defined below) are delivered. Unless
the Committee or its designee determines otherwise in its sole discretion, any
portion of this Award that is not vested on the date the Participant ceases to
be an employee of the Company and its Affiliates shall be forfeited.
Actual Shares Awarded
The "Actual Shares Awarded" (to the extent vested) shall be between 0 and 3
times the "Target Number of Shares to be Awarded Upon Vesting," as determined by
the Committee based on performance against the financial metrics described in
the Award Letter from Interpublic (the "Performance Criteria"). [Form of Actual
Payment Amount may be made in cash, Shares, or a combination as prescribed in
Section 7(b) of the Plan].
Payment Date
Subject to the provisions of the Plan, the Actual Shares Awarded (to the extent
vested) shall be paid to the Participant during the calendar year prescribed by
Section 7(b) of the Plan, no later than the last day of the "applicable 2 ½
month period," as defined in Treas. Reg. Section 1.409A-1(b)(4)(i)(A).

The provisions of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. Except as otherwise expressly provided otherwise in this Agreement, in
case of any conflict between this Agreement and the Plan, the terms of the Plan
shall control.
Please (i) review the rest of this Agreement, the Plan document and the
non-solicitation and non-service agreement attached hereto as Exhibit B, and
(ii) execute the Agreement and Exhibit B by checking the box below.
By checking the box below, you are effectively executing and agree to be bound
by the terms and conditions of (i) this Agreement (including the terms under
"Forfeiture of Award" and “Cancellation and Rescission”) and (ii) the
non-solicitation and non-service agreement attached hereto as Exhibit B.


THE INTERPUBLIC GROUP OF COMPANIES, INC.
[untitled.jpg]
Ken Lareau
Vice President, Global Compensation


I have read this Agreement, the Plan, and Exhibit B and I understand and agree
to their terms and conditions.
 
_________________________
 
Participant's Signature,
to be provided electronically





--------------------------------------------------------------------------------




THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT


The following terms and conditions supplement the terms of the Plan:
Achievement of Performance Criteria
Subject to the terms of the Plan, the Committee shall have sole and exclusive
discretion to determine whether and the extent to which the applicable
Performance Criteria have been achieved, and the corresponding number of Actual
Shares Awarded. Except in the case of death, Disability, or a Change of Control,
no payment shall be made pursuant to this Award unless the Committee has
certified in writing that the Performance Criteria and all other material terms
of the Award have been satisfied.
Tax Withholding
As set forth in the Plan, the Company may be required to withhold income and
employment taxes when Shares are transferred to the Participant. The Company
will withhold the necessary number of shares to pay such taxes, unless the
Participant indicates via the Company's stock plan administrator, currently UBS
Financial Services, no later than two (2) business days prior to the vesting
date that he/she will pay the taxes in another manner. In any event, the
Participant remains responsible at all times for paying any income and
employment taxes with respect to this Award. If the Participant relocates to
another jurisdiction, the Participant is responsible for notifying the Company
of such relocation and is responsible for compliance with all applicable tax
requirements. Neither the Company nor any of its affiliates is responsible for
any liability or penalty relating to taxes (including excise taxes) on
compensation (including imputed compensation) or other income attributed to the
Participant (or a Beneficiary) pursuant to this Agreement, whether as a result
of the Participant failing to make timely payments of tax or otherwise.
Compliance with Local Laws
Notwithstanding anything to the contrary contained in this Agreement, the
Company may, in its sole discretion, settle any vested award in the form of a
cash payment to the extent settlement in Shares is prohibited under local law,
or would require the Participant, the Company or the employer to obtain the
approval of any governmental and/or regulatory body in the Participant's country
of residence (or country of employment, if different).
Forfeiture of Award
Before accepting this Award, the Participant must disclose to the Company in
writing all grants to the Participant of options, shares and other equity rights
with respect to any Subsidiary of the Company ("Subsidiary Grants") that are
still outstanding. Failure to disclose in writing the existence of any such
outstanding Subsidiary Grants shall result in immediate cancellation and
forfeiture of the Award set forth in this Agreement, unless the Compensation
Committee determines in its sole discretion that such failure was reasonable
under the circumstances.
Cancellation and Rescission
Notwithstanding any other provision of the Plan or this Agreement, Participant
hereby acknowledges and agrees the Company may cancel, rescind, suspend,
withhold, modify, amend or otherwise limit or restrict this Award (whether
vested or not vested) at any time if the Participant is not in compliance with
all applicable provisions of the Agreement and the Plan, or if the Participant
engages in any “Prohibited Activity.” For purposes of this Agreement,
“Prohibited Activity” shall include: (i) any activity that would enable the the
Company (or any Affiliate where the Participant is employed) to terminate the
Participant's employment for cause (as defined in the Plan or any employment
agreement or other plan or arrangement that covers the Participant); (ii) a
violation of any rule, policy or procedure of the Company (or any Affiliate
where the Participant is employed), including but not limited to the Code of
Conduct of the Company (and any such Affiliate); (iii) a failure to be in
compliance with any share ownership objectives of the Company applicable to the
Participant, or (iv) any other conduct or act that the Company determines is
injurious, detrimental or prejudicial to any interest of the Company.
Participant agrees that the cancellation and rescission provisions of this
Agreement are reasonable and agree not to challenge the reasonableness of such
provisions, even where forfeiture of this Agreement is the penalty for
violation.
Interpretation and Construction
This Agreement and the Plan shall be construed and interpreted by the Committee,
in its sole discretion. Any interpretation or other determination by the
Committee (including, but not limited to, correction of any defect or omission
and reconciliation of any inconsistency in the Agreement or the Plan) shall be
binding and conclusive.
Nothwithstanding anything to the contrary contained in the Plan, all
determinations regarding enforcement, waiver or modification of the cancellation
and rescission and other provisions of this Agreement (including the provisions
relating to termination of employment, death and disability) shall be made in
the Company's sole discretion.  Determinations made under this Agreement and the
Plan need not be uniform and may be made selectively among individuals, whether
or not such individuals are similarly situated.
Entire Understanding
This Agreement, the Award Letter from Interpublic, the terms of the Plan and the
non-solicitation and non-service agreement attached hereto as Exhibit B
constitute the entire understanding between the Participant and the Company and
its Affiliates regarding this Award. Any prior agreements, commitments, or
negotiations concerning this Award are superseded.



